Citation Nr: 1729174	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO. 13-27 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for lumbosacral and cervical conditions (claimed as back condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel

INTRODUCTION

The Veteran served on active duty from March 1959 to February 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office.

In an October 2014 decision, the Board denied entitlement to service connection for "lumbosacral or cervical strain (back disability)."  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 order, the Court granted the parties' joint motion for remand, vacating the Board's October 2014 decision and remanding the case.  In a March 2015 decision the Board again denied entitlement to service connection for "a back disability, cervical and lumbar spines."  The Veteran again appealed this decision to the Court, who in December 2016 issued a Memorandum Decision vacating and remanding the March 2015 decision.  The appeal now returns to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C. § 7107(a)(2) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction. VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a back condition, to include lumbosacral and cervical disorders.  He has not been provided with a VA examination in conjunction with this appeal.  VA must provide a medical examination when the record shows:

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the Veteran has current back symptoms; has competently and credibly reported an event in service (loading, unloading, and carrying heavy artillery and marching and running on cement); and his private treating physician of more than 10 years provided an indication that the current disability is related to the in-service event when he wrote in August 2014: "I am inclined to believe that [the back problems] likely started when he was in the service and wearing a heavy bag on his back and/or lifting heavy items."  As the record does not contain sufficient evidence to make a decision on the issue, the Board finds that an examination is needed.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Notify the Veteran that he may submit additional lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of the onset of his in-service and post-service back symptoms.  Provide an appropriate amount of time to submit this lay evidence.

2.  Schedule the Veteran for an appropriate VA examination to determine whether any current back disability is related to service.  The examiner should review the claims file and note such review in the report.  All appropriate tests and studies should be conducted.  The examiner should:

a) Identify any back (lumbosacral and cervical) disability that has been present at any time since February 2012.

b) If arthritis of the lumbosacral or cervical spine is among the identified diagnoses, please state whether it is at least as likely as not that the diagnosis manifested by February 1962.

c) For each identified back disability, please state whether it is at least as likely as not related to service, to include carrying, loading, and unloading heavy artillery rounds and marching and running on cement.  Please address the Veteran's lay reports of the onset and recurrence of his back symptoms in this opinion.

Complete rationales for opinions expressed and conclusions reached should be set forth in the report.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

